DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Invention I in the reply filed on 02/24/2022, and of Species 1 in the reply filed on 06/09/2022, is acknowledged.  With respect to the invention election, the traversal is on the ground(s) that a search and examination of all inventions would not present an undue burden since, it is alleged, the same classifications would be required.  This is not found persuasive.  Initially, as noted in the 12/29/2021 Office action, the inventions involve different classifications.  Further, the inventions require different structural features.  For example, Invention II requires a fragrance system, a dry particulate removal system, and a wet particulate removal system.  Invention II, does not require all three of those features, but requires features that Invention II does not (a processor and memory with particular computer-executable instructions).  While there may be overlap in the search of the inventions Applicant has chosen to include in the present application, by no means do the inventions require the same search or even search in all of the same classes. In actuality, all of the inventions would require specialized individual searches that would be best executed in individual applications.  With respect the invention election, the requirement is still deemed proper and is therefore made FINAL.
With respect to the species election, the traversal is on the ground(s) that a search and examination of all species would not present an undue burden.  This is found persuasive.  With respect to the species election, the restriction requirement is withdrawn.

Claims 17-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Specification
Content of Specification
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters.
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A READ-ONLY OPTICAL DISC, AS A TEXT FILE OR AN XML FILE VIA THE PATENT ELECTRONIC SYSTEM: The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.77(b)(5) and MPEP § 608.05. See also the Legal Framework for Patent Electronic System posted on the USPTO website (https://www.uspto.gov/sites/default/files/documents/2019LegalFrameworkPES.pdf) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the invention should be treated briefly and only to the extent that they contribute to an understanding of the invention.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i) - (p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72 (b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract that appears on the cover page of the pamphlet published by the International Bureau (IB) of the World Intellectual Property Organization (WIPO) is the abstract that will be used by the USPTO. See MPEP § 1893.03(e).
(m) SEQUENCE LISTING: See 37 CFR 1.821 - 1.825 and MPEP §§ 2421 - 2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
The disclosure is objected to because of the following:
On page 5, paragraph [0027] should apparently mention ref. 3A. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “dry particulate removal system” in claim 1; “wet particulate removal system” in claim 1;  “device indicating that the passenger compartment of the vehicle requires cleaning” in claim 2; and a “fragrance emitting device” in claims 11 and 12.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Based on a review of the specification, a “dry particulate removal system” is interpreted to include a vacuum pump, an air jet, or equivalents thereof; a “wet particulate removal system” is interpreted to include a brush, a sprinkler, or equivalents thereof; a “device indicating that the passenger compartment of the vehicle requires cleaning” is interpreted to include a laptop computer, a tablet computer, a mobile device (e.g., a cell phone, smartphone, smart wearable device, etc.), or equivalents thereof; and a “fragrance emitting device” is interpreted to include a conduit outlet, or equivalents thereof. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the controller" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase “[a] vehicle cleaning system for cleaning a vehicle, the controller comprising” renders the claim indefinite because it is not clear exactly what this means.  It appears the intended meaning may be that that cleaning system comprises a controller, and this meaning will be used for purposes of examination.
Regarding claim 13, the phrase “further comprising: activating” in lines 1-2 renders the claim indefinite because the present invention is directed to an apparatus, not a method.  It spears the intended meaning may be “wherein the operations further include: activating”, and this meaning will be used for purposes of examination. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over DE 102016215525 to Strasdat et al. (“Strasdat”, and note the attached translation) in view of US 2010/0017543 to Preston et al. (“Preston”).
Regarding claim 1, Strasdat teaches a vehicle cleaning system for cleaning a vehicle (translation, abstract), comprising a controller (Fig. 1, ref. 1, translation, page 3, paragraphs beginning “The device according” and “Continue on the floor”) which carries out operations (translation, page 3, paragraph beginning “The device”), the operations comprising: determining that a passenger compartment of the vehicle requires cleaning (translation, page 2, paragraph beginning “According to a preferred”); and identifying a type of cleaning required (translation, page 3, paragraph beginning “According to a preferred”); and activating at least one of a fragrance system, a dry particulate removal system, and a wet particulate removal system in response to the type of cleaning required (translation, page 3, paragraph beginning “According to a preferred”, note suction, wiping, brushing, pressurized air, etc., and page 5, paragraph beginning “The third embodiment”, ref. 6, incl. ref. 10 and 16, which reads on a dry particulate removal system, and a wet particulate removal system).
Strasdat discloses automated cleaning operations (translation, page 7, paragraph beginning “The car”) but does not explicitly teach that the controller comprises a processor and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform the operations.  Controllers with processors and memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations, were known in the art (see, e.g., Preston, claim 1), and it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the Strasdat system as was known wherein the controller comprises a processor and a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform the operations, with a reasonable expectation of success, in in view of the disclosure of automated operations.  Also note MPEP 2144.04(III).
Regarding claim 3, Strasdat and Preston disclose a system wherein the operations further comprise: detecting a cleanliness of the interior of the vehicle using a vehicle cleanliness monitoring sensor, wherein the vehicle cleanliness monitoring sensor is configured to detect the cleanliness using at least one of odor detection and image recognition (Strasdat, translation, page 2, parapraph beginning “Furthermore”, page 3, paragraphs beginning “The device” and “Continue”, and note ref. 8).
Regarding claim 14, Strasdat and Preston disclose a system wherein the operations further comprise: activating an agitation brush of the dry particulate removal system when the dry particulate removal system is activated, the agitation brush being configured to agitate a surface of the passenger compartment to remove particulates on the surface (Strasdate, translation, page 3, paragraph beginning “According“, page 4, paragraph beginning “According”).
Regarding claim 15, Strasdat and Preston disclose a system wherein the operations further comprise: activating an air jet of the dry particulate removal system when the dry particulate removal system is activated, the air jet being configured to direct a concentrated jet of air at various components within the passenger compartment (Strasdat, translation, page 3, paragraph beginning “According”, page 5, paragraph beginning “The third”, and page 6, paragraph beginning “During”).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102016215525 to Strasdat et al. (“Strasdat”, and note the attached translation) in view of US 2010/0017543 to Preston et al. (“Preston”) and in further view of US 9,361,090 to Elzein (“Elzein”).
Regarding claim 2, Strasdat and Preston disclose receiving a cleanliness report indicating that the passenger compartment of the vehicle requires cleaning (Strasdat, translation, page 2, paragraph beginning “Furthermore, it is preferably provided that when”, page 3, paragraph beginning “The device”) but do not explicitly teach receiving a cleanliness report from a passenger device indicating that the passenger compartment of the vehicle requires cleaning.  Devices capable of indicating that the passenger compartment of the vehicle requires cleaning were known in the art (see, e.g., Elzein at, inter alia, title and abstract) and the skilled artisan would have found it obvious to modify the Srasdat/Preston as was known wherein it includes receiving a cleanliness report from a passenger device indicating that the passenger compartment of the vehicle requires cleaning, with a reasonable expectation of success, in order to enhance passenger control and ensure cleanliness.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102016215525 to Strasdat et al. (“Strasdat”, and note the attached translation) in view of US 2010/0017543 to Preston et al. (“Preston”) and in further view of US 8,170,405 to Harris (“Harris”).
Regarding claim 11, Strasdat and Preston do not explicitly teach the system wherein the operations further comprise: activating a fragrance emitting device to emit a selected fragrance into the passenger compartment when the fragrance system is activated.  Harris teaches an air freshener system useful in a vehicle (title, note Fig. 43) and discloses activating a fragrance emitting device to emit a selected fragrance into the passenger compartment when the fragrance system is activated (col. 10, lines 4-24, col. 22, lines 26-32, note Fig. 4, note ref. 74 and 123), which is disclosed as advantageously freshing the air more pleasant inside vehicles (col. 1, lines 28-33) and enhancing cleaning (col. 5, lines 21-28).  The skilled artisan would have found it obvious to modify the Strasdat/Preston system in view of Harris wherein the operations further comprise activating a fragrance emitting device to emit a selected fragrance into the passenger compartment when the fragrance system is activated, with a reasonable expectation of success, in order to freshen the air in the passenger compartment.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over DE 102016215525 to Strasdat et al. (“Strasdat”, and note the attached translation) in view of US 2010/0017543 to Preston et al. (“Preston”) and in further view of US 2006/0068693 to Kono et al. (“Kono”)
Regarding claim 13, Strasdat and Preston disclose the dry particulate removal system sucking air from the passenger compartment (Strasdat, translation, page 3, paragraph beginning “According”) and further discloses a suction unit comprising a suction fan, a suction line, a suction head, etc. (Strasdat, page 3, paragraph beginning “A variety”), but do not explicitly teach the system wherein the operations further include activating a vacuum pump of the dry particulate removal system when the dry particulate removal system is activated, the dry particulate system further comprising a vacuum inlet port fluidly connected to the passenger compartment, wherein the vacuum pump is configured to apply a suction to the vacuum inlet port to remove particulates from the passenger compartment.  Vacuum pumps and cabin ports were known in the art as effective with vehicle cabins (see, e.g., Kono at, inter alia, Fig. 3, paragraph [0041]), and the skilled artisan would have found it obvious to modify the “Strasdat/Preston system as was known wherein the operations further include activating a vacuum pump of the dry particulate removal system when the dry particulate removal system is activated, the dry particulate system further comprising a vacuum inlet port fluidly connected to the passenger compartment, wherein the vacuum pump is configured to apply a suction to the vacuum inlet port to remove particulates from the passenger compartment, with a reasonable expectation of success, in view of the suction disclosure and since vacuum pumps and cabin ports were known as effective.

Allowable Subject Matter
Claims 4-10, 12, 16 are objected to as being dependent upon a rejected base claim, and are rejected as indefinite due to their dependency from claim 1, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and amended to correct the indefiniteness issues.
The closest prior art references are: DE 102016215525 to Strasdat et al. and US 2010/0017543 to Preston et al.  The prior art references of record, taken alone or in combination, do not anticipate or suggest fairly the limitations of wherein the operations further comprise: autonomously driving the vehicle to a cleaning solution tank; and fluidly connecting a sprinkler of the wet particulate removal system to the cleaning solution tank (as in claim 4), or wherein the operations further comprise: receiving a passenger preference from a passenger device or a remote database, indicating that the passenger desires the cleaning of the vehicle prior to the passenger entering the vehicle (as in claim 16), in combination with the other structural elements as instantly recited.  Upon further search no other prior art has been located at the date of this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC WAYNE GOLIGHTLY whose telephone number is (571)270-3715. The examiner can normally be reached M-F: 10 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571)272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC W GOLIGHTLY/Primary Examiner, Art Unit 1714